*418Orders, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about April 4, 2011, which terminated appellant’s parental rights to the subject children upon a finding of mental retardation, and transferred custody and guardianship of the children to petitioner and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The court-appointed psychiatrist provided clear and convincing evidence that the children were in danger of being neglected due to appellant’s mental retardation (Social Services Law § 384-b [6] [b], [c]; Matter of Erica D. [Maria D.], 80 AD3d 423, 424 [1st Dept 2011], lv denied 16 NY3d 708 [2011]; Matter of Jasmine Pauline M., 62 AD3d 483, 484 [1st Dept 2009]). Given the testimony that appellant would be unable to care for the children now or in the foreseeable future, and that additional parental training would not enhance his parenting and other skills, a dispositional hearing was not necessary to find that the termination of his parental rights was in the best interests of the children (see Matter of Joyce T., 65 NY2d 39, 49 [1985]; Matter of Laura F., 18 AD3d 362, 362-363 [1st Dept 2005]; Matter of Antonio V., 268 AD2d 341 [1st Dept 2000], lv denied 95 NY2d 751 [2000]).
We have considered appellant’s remaining contentions and find them unavailing. Concur — Tom, J.P., Sweeny, Acosta, DeGrasse and Richter, JJ.